Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority 
The present application claims the benefit under 35 U.S.C. § 119(a) of an Indian Patent Application No. 201641038583 filed on Nov. 11, 2016 and under 35 U.S.C. § 119(a) of an Indian Patent Application No. 201641038583 filed on Nov. 9, 2017, the entire disclosure of which each of which is hereby incorporated by reference.
DETAILED ACTION
This office action is in response to an amendment application received on 12/16/2020. In the amendment, applicant has amended claims 1 and 11. Claims 7-10 and 21 have been cancelled. Claims 2-6, 12-20 and 22 remain original. No new claim has been added.
For this office action, claims 1-6, 11-20 and 22 have been received for consideration and have been examined. 
Response to Arugments
Claim rejection under 35 U.S.C. § 103
Applicant’s arguments, filed 12/16/2020, with respect to the rejections of claims under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of new amendments to the independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., (US20130129162A1) in view of Shepherd et al., (US20140283128A1) in view of Kuscher (US20160196419A1) and further in view of Hicks (US20140173529).
Regarding claims 1 and 11, Cheng discloses:
A method of providing multi-level security in an electronic device, the method comprising:
             detecting, by the electronic device, a type of first gesture performed by a user on a screen of the electronic device  (Fig 7, step 104-106; [0050-0051] provide for detecting a first gesture;  See Fig 5 for wherein fingerprint and gesture detection is using user interaction with screen; See also Fig 7, step 110, [0053] for detecting “registered” gesture);  
identifying the user based on fingerprint data of the user (Fig 7, step 108; [0052]);
Fig 7, step 106; [0051]);
in response to identifying the user of the fingerprint data, determining parameters of the gesture as determined by the type of the first gesture (Fig 7. 110-112; [0053]-[0054] provides for, in response to identifying the user, determining if gesture is registered (i.e., its type) and determining the predefined software function based on the registration data);
in response to the first gesture, performing a first function (Fig 7, step 112; [0054]);
receiving a second gesture ([0014] different gestures; See also  [0033] for different gestures);
in response to the second gesture, performing a different function ([0014] different gestures can have unique, different predefined functions established by the user).
Cheng fails to disclose:
wherein a first function is securing the at least two applications; wherein a different function is unsecuring the at least two applications; wherein determining parameters of the gesture includes detecting a portion of the screen of the electronic device; wherein the portion of the screen includes icons of at least two applications [icons] encircled in a first direction by the first gesture; wherein a gesture is encircling at least two application icons. 
However, Shepherd discloses:
	wherein a first function is securing (i.e. disabling application in secondary access mode) the at least two applications (Shepherd discloses a mobile device with multiple access mode such as secondary access mode with togglable ON or OFF for enabling/disabling an application in the secondary access mode, 
See [0006-0009], shows icons of applications that are restricted in the secondary access mode);
wherein a different function is unsecuring (i.e. enabling application in secondary access mode) the at least two applications (See [0006-0009] shows user has access to non-disabled applications in secondary access mode).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Cheng reference and have a predefined function for the primary mode user to enable or disable applications for secondary access mode, as disclosed by Shepherd. 
The motivation would be to ease or speed up the process in which a primary mode user can enable or disable access to applications when the device is in secondary access mode.
The combination of Cheng and Shepherd does not disclose:
	encircling at least two applications [icons] through fingerprint gesture.
 However, Kuscher discloses: 
	encircling at least two applications [icons] through fingerprint gesture. (See FIG. 1D; [0029-0030]); 
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Cheng and Shepherd reference and include encircling gesture for selecting multiple applications, as disclosed by Kuscher.
The motivation to allow circular motion to select multiple applications would be to perform same actions that apply to all encircled applications, rather than to perform singular action for each application individually. 
The combination of Cheng, Shepherd and Kuscher fails to disclose:
	wherein the portion of the screen includes icons of at least two applications encircled in a first direction by the first gesture; wherein a gesture is encircling in a second direction.
However, Hicks discloses:  	
	wherein the portion of the screen includes icons of at least two applications encircled in a first direction (i.e. clockwise movement) by the first gesture; wherein a gesture is encircling in a second direction. (i.e. a counter-clockwise rotational) (See Abstract: Clockwise movement can be used to cause one type of change, while counter-clockwise motion can be used to cause another type; Also See FIGS. 3A & 3B, [0007] & [0049-0051]).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Cheng, Shepherd and Kuscher references and to execute different predefined function using gestures (as noted by Cheng), particularly functions such as enabling or disabling access to applications when the device is in a secondary mode (as noted by Shepherd), to multiple applications based on their icons selected at once (as noted in Kuscher), and differentiating the predefined functions with an clockwise encircling vs counter-clockwise encircling, as disclosed by Hicks.
	The motivation to differentiate between clockwise and counter-clockwise encircling and execute separate predefined functions based on the directionality of encircling is to provide convenience and opportunity to the end user (increasing variability of gestures so that more predefined functions are supported).
Regarding claims 2, 12 and 18, the combination of Cheng, Shepherd, Kuscher & Hicks discloses:
The method of claim 1, wherein the identifying of the user comprises:
extracting the fingerprint data of the user while the first gesture is being performed on a data item of an application; and matching the fingerprint data with a biometric template in a biometric template database to identify the user (Cheng: [0030]).
Regarding claims 12 and 18, they are device claims and recites the same concept as claim 2 and therefore rejected on same grounds. 
Regarding claims 3, and 13, the combination of Cheng, Shepherd, Kuscher & Hicks discloses:
The method of claim 1, wherein a first level of security is provided to the electronic device by identifying the user based on the fingerprint data and a second level of security is provided to the electronic device by determining the function to be performed based on the type of the first gesture and the user, and wherein the first level of security is different than the second level of security (Cheng: [0056-0057]).
Regarding claim 13, it is a device claim and recites the same concept as claim 3 and therefore rejected on same grounds. 
Regarding claims 4 and 14, the combination of Cheng, Shepherd, Kuscher & Hicks discloses:
Cheng: [0035]).
Regarding claim 14, it is a device claim and recites the same concept as claim 4 and therefore rejected on same grounds. 
Regarding claims 5 and 15, the combination of Cheng, Shepherd, Kuscher & Hicks discloses:
	The method of claim 1, wherein the function further comprises at least one of controlling access to an application in the electronic device, controlling access to at least one portion of the electronic device, controlling access to at least one service in the electronic device, controlling access to data in the electronic device, or controlling access to a data item available in the portion on which the first gesture is performed (Cheng: [0057]).
Regarding claim 15, it is a device claims and recites the same concept as claim 5 and therefore rejected on same grounds. 
Regarding claims 6 and 16, the combination of Cheng, Shepherd, Kuscher & Hicks discloses:
The method of claim 1, wherein the first gesture is associated with a direction to dynamically determine the function to be performed in the electronic device (Cheng: [0057]).
Regarding claim 16, it is a device claims and recites the same concept as claim 6 and therefore rejected on same grounds. 
Regarding claim 17, the combination of Cheng, Shepherd, Kuscher & Hicks discloses:

detect an application corresponding to the portion of the screen of the electronic device, and control the function associated with the application to be automatically performed in the electronic device (Cheng: [0054 & 0057]). 
Regarding claim 19, the combination of Cheng, Shepherd, Kuscher & Hicks discloses:
The electronic device of claim 17, wherein a first level of security of the application is provided to the electronic device by identifying the user based on the fingerprint data of the user and a second level of security of the application is provided to the electronic device by determining the application corresponding to the portion of the screen of the electronic device, and wherein the first level of security is different than the second level of security (Cheng: [0058]).
Regarding claim 20, the combination of Cheng, Shepherd, Kuscher & Hicks discloses:
The electronic device of claim 17, wherein the at function comprises at least one of controlling access to the application, controlling access to at least one service of the application, or controlling access to data of the application (Cheng: [0057]).
Regarding claim 22, the combination of Cheng, Shepherd, Kuscher & Hicks discloses:
The method of claim 1, wherein each of the icons of the at least two applications is displayed separately (Kuscher: [0028-0029]).





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/S.M.A./Patent Examiner, Art Unit 2432          

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432